972 F.2d 1348
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William Lee WALKER, Plaintiff-Appellant,v.RIVERSIDE COUNTY SHERIFF'S DEPARTMENT, et al., Defendant-Appellee.
No. 91-16455.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 12, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
William Lee Walker, a California state prisoner, appeals pro se the district court's order transferring his 42 U.S.C. § 1983 action from the Eastern District of California to the Central District of California pursuant to 28 U.S.C. § 1406(a).   We dismiss this appeal for lack of jurisdiction.


3
Walker filed this action in the Eastern District of California, where he is currently incarcerated.   He alleges civil rights violations during pre-trial detention by the Riverside County Sheriff's Department.   All defendants reside in the Central District of California, and the claim arose in the Central District.   The district court found that it lacked venue over the action pursuant to 28 U.S.C. § 1391(b) and transferred the action to the Central District pursuant to 28 U.S.C. § 1406(a).1


4
An order transferring an action for improper venue pursuant to 28 U.S.C. § 1406(a) is not a final appealable order.   Mook v. Brownell, 228 F.2d 412, 413 (9th Cir.1955) (per curiam).   Accordingly, we dismiss this appeal for lack of appellate jurisdiction.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Section 1406(a) provides:
The district court of a district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been brought.